DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           YVROSE NERET,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-1293

                              [August 8, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara A. McCarthy,
Judge; L.T. Case No. 01-000738CF10A.

  Yvrose Neret, Savannah, GA, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, CIKLIN and GERBER, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.